DETAILED ACTION
This office action is in response to the correspondence filed on 08/17/2021. This application is a 371 National Stage of PCT/JP2016/087405 filed 12/15/2016. Claims 1-3, 5-6, 10-18 are pending and are examined. Claims 4, 7, 8, and 19 are cancelled without prejudice or disclaimer. Claim 9 remains canceled. Claims 1-2, 5-6, 10-12, 15, 18 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The amendments and/or arguments submitted by Applicants for the objection(s)/rejection(s) listed below have been considered and are persuasive; thus, they have been withdrawn:
Claim Objections
35 U.S.C. §101
35 U.S.C. §112
For the 112(b) rejections, Applicants have addressed some of the prior rejections but there are remaining issues that need to be addressed. Please see the 112(b) section below.


Claim Objections
Claims 1-3, 5-6, 10-18  objected to because of the following informalities:
Claims 1-3, 5-6, 10-18, specifically independent claims 1 and 10, please clarify that the message M* output is result from the decoding process. Examiner suggests, “decode the predetermined error correction code for the codeword C' and output a message M*, as the decoding result, to be verified”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-6, 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding 1-3, 5-6, 10-18, specifically independent claims 1 and 10, the amendment of “wherein the message authentication system is configured such that the error correction coding process and the message authentication tag generation process are performed in parallel”, the recited processes were not recited before. There is insufficient antecedent basis for this limitation in the claims. “The error correction coding process” is likely referring to the limitation of “perform coding of the message M using a predetermined error correction code” in claim 1 and “the message authentication tag generation process” is likely referring to the limitation of “output a predetermined message authentication tag T using the message M as received” in claim 1, however, they are not explicitly independent claim 10, these processes are even less clear what steps they are referring to.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 5-6, 10-18, contain allowable subject matter but remain rejected under 112 rejections.
Please refer to prior records for details.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of performing CRC and decoding in parallel.
Saito; Miyoshi et al. (US 20090276677 A1) 
Mouffron; Marc et al. (US 20070140259 A1) 
Please see PTO-892. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435